AO 245B (Rev . 05/ 15/2018) Judgment in a Criminal Petty Case (Modified)                                                            Page I of I


                                     UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                              JUDGMENT IN A CRIMINAL CASE
                                       v.                                   (For Offenses Committed On or After November 1, 1987)



                          Uriel Flores-Gomez                                Case Number: 3: 19-mj-20351-RNB

                                                                            Michael David Stein
                                                                            Defendant's Attorney


REGISTRATION NO. 82636298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
 0 was found guilty to count(.--:s)---~-----------------------
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                     Nature of Offense                                                        Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                              I


 0 The defendant has been found not guilty on count(s)
 0 Count(s) ---------------~====-d-is_m_i-ss_e_d_o_n_t-he_m_o-ti_o_n_o_f-th_e_U_n_i-te_d_S_t-at-e-s.-

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  ~ Assessment: $10 WAIVED                          ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances:

                                                                           Friday, January 25,2019
                                                                           Date of Imposition of Sentence


                                                                           &-L--~.,~~...,- -
                                                                           ~~RAL.MAJoR
                                                                           UNITED STATES MAGISTRATE JUDGE


                                                                                                                  3:19-mj-20351-RNB
